FILED
                             NOT FOR PUBLICATION                             OCT 25 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TSISANA MIKIA,                                   No. 08-75123

               Petitioner,                       Agency No. A075-709-639

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Tsisana Mikia, a native and citizen of Georgia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d

889, 894 (9th Cir. 2003), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Mikia’s motion to reopen

where Mikia failed to demonstrate prejudice. See Rojas-Garcia v. Ashcroft, 339

F.3d 814, 826 (9th Cir. 2003) (to prevail on ineffective assistance of counsel claim,

alien must demonstrate prejudice); see also Malhi v. v. INS, 336 F.3d 989, 994 (9th

Cir. 2003) (motion must present clear and convincing evidence indicating strong

likelihood of bona fide marriage).

      To the extent Mikia contends that the BIA failed to consider some or all of

the evidence she submitted with the motion to reopen, she has not overcome the

presumption that the BIA did review the record. See Fernandez v. Gonzales, 439

F.3d 592, 603 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                          2                                   08-75123